FILED
                              NOT FOR PUBLICATION                           OCT 3 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


WU ZHANG,                                         No. 13-70957

               Petitioner,                        Agency No. A096-188-823

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Wu Zhang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d 983,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Zhang’s motion to reopen

because it was untimely and number-barred, see 8 C.F.R. § 1003.2(c)(2), and

Zhang failed to demonstrate that he qualified for the exception to the time and

numerical limitations for filing motions to reopen based on materially changed

circumstances arising in China, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597
F.3d at 987 (evidence must be “qualitatively different” from the evidence presented

at the previous hearing). Zhang’s contention that the BIA did not make a careful

and individualized determination, and his contention that the BIA did not carefully

consider the background materials he submitted are not supported by the record.

      PETITION FOR REVIEW DENIED.




                                          2                                   13-70957